              Case 1:19-cr-00494-RA Document 37
                                             36 Filed 01/21/21
                                                      01/20/21 Page 1 of 1
                                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 20, 2021
                                                               The change of plea conference is rescheduled to
By ECF and Email                                               February 17, 2021 at 2:30 p.m. and will be held in
The Honorable Ronnie Abrams                                    person. Time is excluded until February 17, 2021,
United States District Judge                                   under the Speedy Trial Act, pursuant to 18 U.S.C.
Southern District of New York                                  Section 3161(h)(7)(A).
Thurgood Marshall Courthouse
40 Foley Square                                                SO ORDERED.
New York, New York 10007
Abrams_NYSDChambers@nysd.uscourts.gov                          ____________________________
                                                               Ronnie Abrams, U.S.D.J. 1-20-21
      Re:      United States v. Jorge Rocha Gomez, a/k/a “P.J.,” 19 Cr. 494 (RA)

Dear Judge Abrams:

        The parties jointly write to request an adjournment of the remote conference scheduled in
this case for January 21, 2021 so that the parties may appear in-person for a change-of-plea
proceeding. The parties understand the Court is available for such a proceeding on February 17,
2021, at 2:30 p.m.

         The Government respectfully requests, with the defendant’s consent, that the time between
January 21, 2021, and the later of February 17, 2021 or the date set by the Court for a change-of-
plea proceeding be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A). The Government respectfully submits that the proposed exclusion would be in the
interest of justice in light of the COVID-19 pandemic, its attendant effects on in-person
proceedings, and the defendant’s wish to plead guilty in-person.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                           By: /s/ Daniel H. Wolf
                                              Assistant United States Attorney
                                              (212) 637-2337

cc:         Mark Gombiner, Esq. (via ECF and email)
